Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 16181242 application filed 11/05/2018.
The preliminary amendment filed 03/29/2019 has been entered and fully considered.
Claims 1,6,7,10,11,15,16,18,19,20,21,22,23,24,25,26,27,28,29,32 are pending and have been fully considered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1, 15, 16, 18, 19, 21, 22, 23, 24, 26, 27, 32 rejected under  35 U.S.C. 102(a)(2) as being anticipated by US 20180021716 A1 (herein known as LI).

With regard to claim 1, LI teaches a filter media, comprising:, especially at para 42
a non-woven fiber web 10, especially at para 42
wherein: the non-woven fiber web has a stiffness within the claimed range, especially at para 45
the non-woven fiber web has a height which is well within the claimed range, such it is taken as inherent that the average surface height is also within the claimed range (with consideration given to the depiction of fig 5), especially at para 47, fig 5

With regard to claim 15, LI teaches 
wherein the non-woven fiber web is a meltblown fiber web, especially at para 42

With regard to claim 16, LI teaches 
wherein the non-woven fiber web is charged, especially at para 42

With regard to claim 18, LI teaches 
wherein the filter media further comprises a scrim, especially at para 39

With regard to claim 19, LI teaches 


With regard to claim 21, LI teaches 
the ratio of the expanded pleat spacing to the nominal (unexpanded) pleat spacing overlaps the claimed wherein the scrim is capable of undergoing a reversible stretch of at least 50% along at least one axis, especially at fig 1, para 52

With regard to claim 22, LI teaches 
wherein the non-woven fiber web is adhered to the scrim by an adhesive, especially at para 62

With regard to claim 23, LI teaches 
non-woven scrims (a second non-woven fiber web), especially at para 58

With regard to claim 24, LI teaches 
spunbond scrim (a second non-woven fiber web, wherein the product is within the claim scope of the product-by-process limitation, wherein the second non-woven fiber web is an electro spun fiber web), especially at para 27;MPEP 2113 states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re 

With regard to claim 26, LI teaches 
wherein the filter media comprises a support layer, especially at para 53

With regard to claim 27, LI teaches 
wherein the support layer holds the non-woven fiber web "to withstand the forces" (which is taken as within a waved configuration and maintains separation of peaks and troughs of adjacent waves of the non-woven fiber web), especially at para 55

With regard to claim 32, LI teaches , especially at see discussion of claim 1


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 20, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180021716 A1 (herein known as LI).

With regard to claim 20, 
LI does not specifically teach wherein the scrim is a spunbond web
But, LI teaches for the scrim, especially at para 42
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the spund bond web of LI  with for the scrim of LI since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI-B), otherwise since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (MPEP 2144.07)

With regard to claim 25, LI teaches
 wherein the non-woven fiber web is a meltblown fiber web,, especially at para 42
 spunbond scrim (a second non-woven fiber web, wherein the product is within the claim scope of the product-by-process limitation, wherein the electrospun fiber web), especially at para 27, fig 7;MPEP 2113 states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product 
LI of does not specifically teach wherein the electrospun fiber web and a scrim are positioned on opposite sides of the non-woven fiber web
But, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to duplicate the scrim for support, wherein each are positioned on opposite sides of LI with spunbond scrim (a second non-woven fiber web, wherein the product is within the claim scope of the product-by-process limitation) of LI since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI-B)

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180021716 A1 (herein known as LI) in view of US 201800001247 (herein known as JINKA).

With regard to claim 29, 
 LI does not specifically teach wherein the filter media has an air permeability of greater than or equal to 2 CFM. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to optimize the filter media basis weight of LI with basis weight is inversely related to air permeability cfm of JINKA, such that within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A); since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05 II-B)

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180021716 A1 (herein known as LI) in view of US 20180236389 A1 (herein known as JINKA).

With regard to claim 28, 
 LI does not specifically teach wherein the filter media has a gamma within the claimed range 
But, JINKA teaches wherein the filter media has a gamma within the claimed range , especially at  para 8 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to 

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20140346107 A1 (herein known as ANANTHARAMAIA H).

With regard to claim 6, ANANTHARAMAIA H teaches especially at abstract
 a non-woven fiber web ("The polymer exiting the one or more holes of the die outlet is formed into fibers 50 onto a collector table 60 which includes a collector belt 70." is described a non-woven forming process), especially at para 1,2,80
 the non-woven fiber web comprises a plurality of peaks having an average peak "thickness" (height) and a peak "thickness" (height) standard deviation, especially at para 1,2,63,64,80
 a ratio of the peak "thickness" (height) standard deviation to the average peak "thickness" (height) "0.5"/"0.02 inches" (0.5/0.508mm=0.98 which is within the claimed range), especially at para 1,2,63,64,80 
In an alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide thickness and thickness standard deviation, a ratio of the peak "thickness" (height) standard deviation to the average peak "thickness" (height) "0.5"/"0.02 inches" (0.5/0.508mm=0.98 which is within the claimed range) with ANANTHARAMAIA H as determined as needed


Allowable Subject Matter
Claim(s) 10,11 allowed.
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776